                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

PATSY POWELL,                                      )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )    CIVIL ACT. NO. 1:18-cv-958-ECM
                                                   )                 (WO)
HM TRUCKING, LLC, et al.,                          )
                                                   )
       Defendants.                                 )

                         MEMORANDUM OPINION and ORDER

       Now pending before the Court is the Plaintiff’s motion to reconsider and motion for

sanctions (doc. 38) in which she seeks reconsideration of the order denying her motion to

amend the complaint, and she seeks to have sanctions against the Defendant “for discovery

abuses.” (Id. at 1). The Defendants oppose the motions. (Doc. 42). For the reasons that

follow, the motions will be denied.

       A brief procedural history is necessary to resolve the Plaintiff’s pending motion to

reconsider. This case was filed in the Circuit Court of Houston County, Alabama on

October 16, 2018. (Doc. 1-1). At the time the case was filed in state court, the Plaintiff

also filed Requests for Admissions and Interrogatories along with the Complaint. (Id.).

The Defendants removed the case to this Court on November 13, 2018. (Doc. 1). The

parties’ Report of Rule 26(f) Planning Meeting was filed on December 12, 2018.1 (Doc.

7). Thereafter, discovery commenced.



1
  The Court subsequently required the parties to file an amended Report of Parties’ Rule 26(f) Planning
Meeting because the December report did not provide sufficient information for the Court to enter a Rule
16 Scheduling Order. See Doc. 15. The parties complied on February 6, 2019.
                                                   1
       On February 13, 2019, the Court entered the Uniform Scheduling Order which set

a deadline of April 5 2019, for the Plaintiff to file any motions to amend the pleadings.

(Doc. 17). On April 26, 2019, the Plaintiff filed a motion to amend the complaint

incorrectly asserting that she was “allowed until April 17, 2019 to join additional parties

and amend the pleadings.” (Doc. 21 at 2, para. 5) (citing to the Report of Parties’ Planning

Meeting instead of the Court’s Uniform Scheduling Order). In her motion, the Plaintiff

asserted that “[o]n April 18, 2019, counsel for Plaintiff had a telephone conference with

counsel for Defendant to discuss several outstanding discovery issues related to Plaintiff’s

Request for Production of Documents.” (Id. at para. 6). It was during that telephone

conference that the Plaintiff “learned that Defendant HM Trucking, LLC is unable to

produce several requested documents.” (Id. at para. 7). In her motion to amend, the

Plaintiff sought to bring a direct claim against Defendant HM Trucking for negligent

hiring, training and supervision and asserted that the Defendant’s inability to produce

responsive documents supported her new claim.

       In response to the Plaintiff’s motion to amend, the Defendant asserted that it had

responded to the Plaintiff’s discovery requests on January 11, 2019. The Defendant’s

responses to the Plaintiff’s requests for production specifically stated that “[n]o responsive

materials are being withheld on the basis of these objections. Subject to and without

waiving the foregoing objections, Defendant will produce all unprivileged, responsive

material, to the extent such material exists, at a mutually convenient time and place.”

(Doc. 42-3) (emphasis added).




                                              2
       The Court denied the Plaintiff’s motion to amend as untimely under the Uniform

Scheduling Order. In addition, the Court concluded that the Plaintiff had offered “no

cogent reason for the delay.” (Doc. 32 at 1). In her motion to reconsider, the Plaintiff

asserts that the Defendant actively concealed that no documents existed. (Doc. 38).

According to the Plaintiff, “[t]he Defendant purposefully waited until after the deadline for

amendments to the pleadings had passed before disclosing . . . that the Defendant was

unable to produce a single document in response to the Plaintiff’s numerous requests.”

(Doc. 38).

       While the Plaintiff asserts that she only learned during the April 18, 2019 telephone

conference that certain documents could not be produced, she offers no explanation as to

why she did not diligently pursue her requests for discovery after receipt of Defendant’s

discovery responses, four months earlier.

              A plaintiff seeking leave to amend its complaint after the
              deadline designated in a scheduling order must demonstrate
              “good cause” under Fed.R.Civ.P. 16(b). See Sosa v. Airprint
              Sys., 133 F.3d 1417, 1418 n. 2 (11th Cir.1998) (“[W]hen a
              motion to amend is filed after a scheduling order deadline, Rule
              16 is the proper guide for determining whether a party's delay
              may be excused.”); Fed.R.Civ.P. 16(b)(4) (“A schedule may be
              modified only for good cause and with the judge's consent.”).
              In Sosa, we upheld the district court's denial of the plaintiff's
              motion to amend her complaint because the plaintiff's failure
              to comply with the court's scheduling order resulted from a
              “lack of diligence in pursuing her claim.” 133 F.3d at 1419.

Southern Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1241 (11th Cir. 2009).

       It is undisputed that the Plaintiff’s motion for leave to amend the complaint came

after the deadline established by the Court in its Rule 16 scheduling order. The Court finds

that the Plaintiff failed to exercise due diligence to secure the discovery she sought. There

                                             3
is no indication that the Plaintiff attempted to arrange production of the documents “at a

mutually convenient time and place.” But more importantly, the Defendant specifically

informed the Plaintiff that “[n]o responsive materials are being withheld on the basis of

these objections.” (Doc. 42-3). That response was sufficient to place the Plaintiff on notice

that the Defendant did not have documents responsive to her request. The Plaintiff points

to nothing in the record to demonstrate that she took action to compel the Defendant to

produce documents, or otherwise expeditiously acted to determine whether documents

existed. The burden is on the Paintiff to establish the requisite good cause. See Southern

Grouts & Mortors, Inc., 575 F.3d at 1241. The Court concludes that the Plaintiff has failed

to demonstrate either good cause or diligence for her failure to abide by the Court’s

deadline to file amended pleadings, and thus, her motion to reconsider is due to be denied.

In light of the Court’s ruling on the motion to reconsider, the Plaintiff’s motion for

sanctions is also due to be denied.

       Accordingly, it is

       ORDERED that the Plaintiff’s motion for reconsideration and motion for sanctions

(doc. 38) are DENIED.

       DONE this 12th day of February, 2020.

                                            /s/ Emily C. Marks
                                      EMILY C. MARKS
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                             4
